Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claim(s)
	Claim(s) 1-20 were previously pending and were rejected in the previous office action. Claim(s) 1-2, 15-16, and 18 were amended. Claim(s) 3-14, 17, and 19-20 were left as previously/originally presented. Claim(s) 1-20 are currently pending and have been examined. 

Response to Arguments
Claim Rejections - 35 USC § 112
	Applicant’s amendments and arguments, see page 8 of Applicant’s Response, filed July, 29, 2022, with respect to the rejection under 35 U.S.C. 112(b) has been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn

Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 7-8, of Applicant’s Response, filed July, 29, 2022, with respect to 35 USC § 101 rejection of Claim(s) 1-20, have been fully considered but they are not persuasive.
	Applicant argues that the invention provides an improvement to the technical field of traffic management. Examiner, respectfully, disagrees with applicant’s arguments As, an initial matter, an important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. Similar to, TLI Communications, when the court found gathering and analyzing information using conventional techniques and displaying the result(s) is not sufficient to show an improvement to technology. Here, in this case sensors are able to collect toll information, which, will be used to determine tolling service level information and calculate a price for the toll based on those tolling service levels that will then be displayed on the managed lane thus at best is merely gathering tolling information, analyzing that collected information to determine an adjusted price, and then displaying the cost adjustment to vehicles on a managed lane and merely adding generic computer components to perform the above limitations is not sufficient to show an improvement to the existing technology of managing tolling traffic based on price. While applicant argues that the system makes it easier or possible for the toll operator to comply with various contractual or regulatory obligations. It is important to note that the court in buySAFE Inc v. Google, concluded that contractual relationships merely indicate a field of use or technological environment when requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments mere automation of manual processes, such as using a generic computer to process an application for financing a purchase is not sufficient to show an improvement in computer-functionality. Here, in this case using a processor for comparing collected sensor information and then determining a price adjustment for the managed lane based on non-linear relationships is at best merely using a generic computer (i.e., processor) to process toll pricing based on collected information thus not an improvement in computer-functionality. Also, see  a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, applicant’s limitations do not satisfy the improvement consideration thus applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
	Applicant’s arguments and amendments, see pages 8-10, filed July, 29, 2022, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. The 35 U.S.C. 103 has been withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim(s) 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),
second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject
to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "near" in claim(s) 1, 15, and 18 is a relative term which renders
the claim indefinite. The term "near" is not defined by the claim, the specification
does not provide a standard for ascertaining the requisite degree, and one of ordinary
skill in the art would not be reasonably apprised of the scope of the invention. This term
is broad and should be more defined in the claim language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1, 15, and 18 recite an entity receiving speed and timing information from a vehicle, which, the entity will then determine the service level(s) on the managed road. The entity is then able to compare current and target data information and the entity will then compute an adjusted price for the managed toll road, which, the adjusted price is based on a non-linear relationship of the price adjustment and the difference between the toll road service levels. The entity will then will then display the adjusted price for the managed toll road.  Independent Claim(s) 1, 15, and 18 as a whole recite limitation(s) that are directed to an abstract idea(s) of certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (i.e., including agreements in the form of contracts; legal obligations; and/or business relations), and/or managing personal behavior or relationships or interactions between people (i.e., following rules or instructions), and mathematical concepts (i.e., mathematical relationships: mathematical formulas or equations and/or mathematical calculations). Claim(s) 1, 15, and 18, limitations of “receiving, sensor data the sensor data comprises information for speed and timing of vehicles passing within a managed lane of the roadway, configured to determine the speed and timing of vehicles,” “determining, based on a current level-of-service for the managed lane,” “comparing the current level-of-service of the managed lane with a target level-of-service for the managed lane,” and “displaying an updated price based on the calculated price adjustment,” step(s)/function(s) are merely certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (i.e., including agreements in the form of contracts; legal obligations; and/or business relations), and/or managing personal behavior or relationships or interactions between people (i.e., following rules or instructions).  And Claim(s) 1, 15, and 18 “calculating a price adjustment for the managed lane based on a difference between the current level-of-service and the target level-of-service, the price adjustment being based on a non-linear relationship between the price adjustment and the difference between the current level-of-service and the target level-of-service,” and “the price adjustment being based on: a first non-linear relationship between the price adjustment and the difference in response to the difference being positive,” “a stabilization function in response to the difference being near zero,” and “a second non-linear relationship between the price adjustment and the difference in response to the difference being negative,” step(s)/function(s) is merely a mathematical relationships: mathematical formulas or equations and/or mathematical calculations. See, calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982). Examiner, notes, that the computing of the price adjustment information is merely based on a linear equation based on a plurality of functions, see applicant’s specification paragraph 0053-0056. The mathematical step(s)/function(s) are concepts of mathematical modeling of calculating toll prices by solving a mathematical equation based on measured functions and differences of various parameters, which, corresponds to concepts identified as abstract data by the courts, such as mathematical relationships/formulas and/or calculations, See, calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982); and organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). Furthermore, as, explained in the MPEP and the October 2019 update, where a series of step(s) recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. (See, MPEP 2106.04, 2016.05(II) and October 2019 Update at Section I. B.). For instance, in this case, Independent Claim(s) 1, 15, and 18, are similar to an entity receiving roadway information, which, the entity will then be able to compare various values for calculating an adjusted price for a toll road based on the difference of level of service information received and then displaying the adjusted pricing information to a customer. The mere recitation of generic computer components (Claim 1: a sensor system, one or more sensors, and a display system; Claim 15: a computing system, a sensor system, one or more sensors, and a display system; and Claim 18: a processor, a memory, a sensor system, one or more sensors, and a display system) do not take the claims out of the enumerated group of certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (i.e., including agreements in the form of contracts; legal obligations; and/or business relations), and/or managing personal behavior or relationships or interactions between people (i.e., following rules or instructions), and mathematical concepts (i.e., mathematical relationships: mathematical formulas or equations and/or mathematical calculations). Therefore, Independent Claim(s) 1, 15, and 18, recites the above abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “receiving,” “determining,” “comparing,” “calculating,” “and “displaying,” information in a computer environment as applied to Claim(s) 1, 15, and 18, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a sensor system, one or more sensors, and a display system; Claim 15: a computing system, a sensor system, one or more sensors, and a display system; and Claim 18: a processor, a memory, a sensor system, one or more sensors, and a display system). Examiner, notes that the sensor system, one or more sensors, display system, processor, and memory, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that using of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. Here, applicant is merely receiving, determining, and comparing displaying toll  information, which, a price is calculated for the toll roadway based on the received information and then displayed, which, is merely using additional elements in their ordinary capacity to receive, calculate, and transmit tolling and pricing information thus amounting to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Also, unlike Thales Visionix, Inc. v. United States, when the court found an improvement based on a particular configuration of inertial sensors and a particular method of using the raw data from the sensors. Here, in this case applicant makes no mention as to how the current process is so fundamentally different from prior processes in a manner similar to that of Thales Visionix, Inc v. United States. Nor does Appellant indicate any differences that would bring about an improvement similar to the claims in Thales Visionix, Inc. v. United States. In fact the sensors are no different from any other roadway sensor that can read and/or detect traffic information as the sensors here are merely collecting information, which, the sensors are merely being used in their ordinary capacity similar to the additional elements in Affinity Labs v. DirecTv.  Furthermore, similar to Alice Corp. Pty. Ltd., the court found that a commonplace business method or mathematical algorithm being applied on a general purpose computer does not integrate a judicial exception into a practical application or provide significantly more. Here, applicant has provided an entity is able to receive toll information, which, a price adjustment will then be calculated for the toll road based on the difference of the received information. Examiner, notes, that the calculation is performed by a computer/pricing algorithm, see applicant’s specification 0053-0054, thus merely using some general purpose computer (see, above analysis) that has a mathematical algorithm to compute a price doesn’t integrate a judicial exception into a practical application or provide significantly more. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).
	
	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.

	Claim(s) 2-14, 16-17 and 19-20: The various metrics of Dependent Claim(s) 2-14, 16-17 and 19-20 merely narrow the previously recited abstract idea limitations.
For the reasons described above with respect to Independent Claim(s) 1, 15, and 18 respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	The dependent claim(s) 2-14, 16-17 and 19-20 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), which, do not provide an inventive concept. Therefore, Claim(s) 1-20 are not patent eligible.




Novelty/Non-obviousness
	For the reasons outlined below, Independent Claim(s) 1, 15, and 18 are distinguished from the art.
Fu (US 2014/0032282). Fu teaches the system can receive measurement data from one or more measuring devices along a HOT road, highway, and/or lane(s). Fu, further, teaches that the HOT flow speed can be measures and traffic volume. Fu, also, teaches that the data can be measured by various detectors. Fu, also, teaches that that detectors are able to measure upstream and downstream data, which, can include traffic density based on speed information of the HOT information. Fu, also, teaches comparing the traffic density at the entry of the HOT to the target density. Fu, further, teaches that the system will take into account the flow of speed that is measured at the entry of the HOT. The system will determine the difference between the traffic density at the HOT to the target density, which, the system will then adjust the amount of base toll rate. Fu, also, teaches that after the operation of determining a toll rate adjustment value than the sum of the base toll rate and the adjustment value, which will be outputted. However, Dawson, doesn’t explicitly teach receiving sensor information from a roadway to determine service level information. Dawson, also, doesn’t explicitly teach a price adjustment being based on a first non-linear relationship that has a difference being positive and a second non-linear relationship that has a difference being negative, which a stabilization function will keep the difference near zero.
Dawson et al. (US 2007/0278300). Dawson et al. teaches detectors that are able to detect each of the vehicles that pass the detectors, which will help the detectors identify the time that has elapsed since the vehicle has passed the detectors. However, Dawson et al., doesn’t explicitly teach 
“Assessing Pricing Strategies and Users’ Attitudes Towards Managed Lanes,” by Jianling Li, Shekhar Govind, James C. Williams, Siamak Ardekani, Richard Cole, January 2002, (hereinafter Pricing). Pricing teaches a price and demand function that can derive prices for a general purpose and managed toll lanes. The system will use a logistic function to determine the prices based on the number of drivers using the toll lanes. However, Pricing, doesn’t explicitly teach receiving sensor information from a roadway to determine service level information. Pricing, also, doesn’t explicitly teach a price adjustment being based on a first non-linear relationship that has a difference being positive and a second non-linear relationship that has a difference being negative, which a stabilization function will keep the difference near zero.
“Enhancement and Evaluation of Dynamic Pricing Strategies of Managed Toll Lanes,” by Dimitra Michalaka, 2012, (hereinafter Dynamic). Dynamic teaches determining a price increase and decrease based on traffic density. However, Dynamic, doesn’t explicitly teach receiving sensor information from a roadway to determine service level information. Dynamic, also, doesn’t explicitly teach a price adjustment being based on a first non-linear relationship that has a difference being positive and a second non-linear relationship that has a difference being negative, which a stabilization function will keep the difference near zero.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628